Citation Nr: 0029694	
Decision Date: 11/13/00    Archive Date: 11/16/00

DOCKET NO.  97-29 517A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Whether new and material evidence has been presented or 
secured to reopen a claim of entitlement to service 
connection for an acquired psychiatric disorder, variously 
diagnosed.

2.  Whether new and material evidence has been presented or 
secured to reopen a claim of entitlement to service 
connection for a right eye disorder.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

William L. Pine, Counsel


INTRODUCTION

The appellant had active service from February 2 to March 27, 
1981.

This appeal is from a June 1997 rating decision of the 
Department of Veterans Affairs (VA) San Juan, Puerto Rico, 
Regional Office (RO).


FINDINGS OF FACT

1.  In February 1984, VA denied service connection for 
bilateral eye disability and for a psychiatric disorder and 
informed the veteran by letter of February 28, 1984, of the 
denials and of his appellate rights.

2.  The veteran did not initiate an appeal from the February 
1984 rating decision within one year after the date of the 
notification letter.

3.  The Board of Veterans' Appeals denied a claim for service 
connection for an acquired psychiatric disorder in January 
1990.

4.  Evidence presented or secured since February 1984 
pertaining to the right eye was either previously submitted, 
is cumulative or redundant of evidence previously of record, 
or does not bear directly or substantially on the matter at 
issue, and neither alone nor together with evidence 
previously of record is so significant that it warrants 
consideration to decide fairly the merits of the claim.

5.  Evidence presented or secured since January 1990 
pertaining to psychiatric illness was either previously 
submitted, is cumulative or redundant of evidence previously 
of record, or does not bear directly or substantially on the 
matter at issue, and neither alone nor together with evidence 
previously of record is so significant that it warrants 
consideration to decide fairly the merits of the claim.


CONCLUSIONS OF LAW

1.  The rating decision of February 1984 denying service 
connection for disability of the eyes is final.  38 U.S.C.A. 
§ 7105(b), (c) (West 1991); 38 C.F.R. §§ 3.160(d), 20.302(a) 
(2000).

2.  The decision of the Board of Veterans' Appeals of January 
1990 denying service connection for an acquired psychiatric 
disorder is final.  38 U.S.C.A. §§ 7103(a), 7104(b) (West 
1991 & Supp. 2000); 38 C.F.R. §§ 3.160(d), 20.1100 (2000).

3.  New and material evidence has not been presented or 
secured to reopen a claim of entitlement to service 
connection for disability of the eyes or of entitlement to 
service connection for an acquired psychiatric disorder.  
38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 3.156(a) (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION


I.  Background

In August 1983 the veteran applied for VA disability 
compensation or pension for a nervous breakdown.  VA received 
the veteran's service medical records in January 1984.

Service medical records showed that the veteran reported 
himself without history or complaints of mind or eyes on a 
medical history of June 1980.  The physical examination of 
June 1980 was negative for psychiatric or vision findings.  
Optometry examination in February 1981 was normal.  A 
subsequent February 1981 emergency care record showed the 
veteran sought treatment with complaints that his eyes hurt 
when light shone on them and of headache.  Examination 
produced a diagnosis of viral syndrome.  There was no record 
of follow-up treatment.  Service personnel records reveal the 
veteran was honorably discharged in March 1981 as a burden to 
command due to substandard performance and inability to 
adapt.  There was no separation examination.

A January 1984 statement from J. Joseph, M.D., reported the 
veteran's private inpatient and outpatient psychiatric 
treatment from December 1, 1982, to January 1984.  The 
diagnosis was schizophrenia.  The doctor described the 
veteran's behavior, symptoms, and treatment from December 
1982.  He opined that it was difficult to say whether the 
stress of serving in the Navy brought out or triggered the 
veteran's mental illness.  He referenced inpatient discharge 
summaries as a source of further detail.

The RO denied service connection for eye and nervous 
conditions in February 1984.  A letter dated February 28, 
1984, notified the veteran of the denials and of his 
appellate rights.  The veteran did not respond within the 
one-year time limit to initiate an appeal stated in the 
notice of appellate rights.

In July 1985, the veteran submitted a statement seeking to 
initiate an appeal from the February 1984 rating decision.  
The RO informed him by letter of June 1985 that his statement 
could not be accepted as a notice of disagreement because it 
was untimely.

In December 1986 the veteran submitted discharge summaries 
from two episodes of private hospitalization in December 1982 
and November 1983, both signed by L. Lu, M.D.  The reports 
documented admission on December 1, 1982, through the 
emergency room; his mother had brought him in because of 
bizarre behavior.  The veteran's delusions and hallucinations 
were described in both discharge summaries.  Neither summary 
contained historical information about onset or symptoms 
prior to the date of first admission.  The diagnosis on 
initial admission was acute schizophrenic episode and on 
discharge was borderline schizophrenia.  On second admission, 
the admitting diagnosis was acute schizophrenic episode and 
the final diagnosis was acute schizophreniform psychosis.

In January 1986 the veteran submitted a November 1985 
statement by J. Dennart, M.D., reporting for another 
physician whose practice he had taken over, that the veteran 
was seen 12 times since January 1984 for chronic 
undifferentiated schizophrenia.  He reported the veteran's 
preoccupation with a claim for compensation from the Navy and 
ongoing paranoid ideation regarding the Navy and other 
government agencies trying to deny him compensation.  He 
included no comment about the time or circumstances of the 
onset of the veteran's disorder.

In a January 1986 statement seeking to reopen his claim for 
service connection for psychiatric illness, the veteran 
reported his seeking treatment for blurred vision in service 
and his treatment subsequent to service beginning December 1, 
1982.  He expressed his belief that because he entered 
service without any sign of mental illness, his psychiatric 
illness was brought on or triggered while serving in the 
Navy.

The RO denied the veteran's claim for service connection for 
a psychiatric disorder in February 1986.  The veteran 
appealed that decision.

In August 1986, the veteran submitted a statement dated 
August 1983, stating that he was sick in the service with 
head and eyes, but was only treated for sore throat.  He 
reported that he continued feeling pain in the head and eyes 
upon return to this hometown after separation from service, 
but he did not see a doctor until he got worse in December 
1982.  The veteran submitted another statement in August 1986 
to the same effect, the latter dated July 1986.

The veteran testified at a VA hearing in September 1986 that 
he became sick in service with blurry eyes but did not tell 
anyone.  He said that in basic training he had to do things 
so quickly that his brain could not keep up; he could not 
function that fast.  He said that when he sought treatment 
for cloudy vision, he was told he had a fever.  He reported 
that in service he had decreased appetite and once he 
vomited, and the symptoms continued after service.  He 
described the course of his psychiatric illness since 
service.  He said that a couple of months after service his 
body began to change, getting cold and feeling numb.  He said 
these changes happened in December 1982.

The veteran submitted nine lay statements and two medical 
reports at the hearing.  Two of the lay statements reported 
the veteran was well prior to service and was ill upon 
return.  The others reported his adequate school and job 
performance and good character prior to service.

An August 1986 statement by Dr. Lu reported he had known the 
veteran since December 1982.  The statement listed the dates 
of six hospitalizations for schizophrenia between December 1, 
1982, and August 1986.

A September 1986 psychological evaluation from R. Howard, 
Ph.D., noted the evaluation was to determine if the veteran's 
enlistment in the Navy contributed to his current emotional 
disorder.  Dr. Howard stated that it was unlikely the veteran 
had a psychotic break in service.  He opined that certain 
emotional dysfunction probably existed prior to service.  He 
speculated that some basic training experiences may have 
heightened his reactions, but he did not view them as a major 
cause of his condition.

In January 1987, the Board of Veterans' Appeals denied the 
veteran's claim for service connection for a psychiatric 
disorder.

In February 1988, the veteran submitted a July 1987 statement 
by Dr. Joseph reporting that the veteran claimed to have 
suffered from "blurred" vision and auditory and tactile 
hallucinations while in basic training.  The remainder of the 
statement reported the veteran's current treatment.  With the 
doctor's statement were office notes reporting the veteran's 
body hallucinations and delusions and the veteran's obsessive 
belief that "too strong medicine" given him in service 
caused his mental illness.

In a February 1988 statement, the veteran reported that he 
had heard voices in service, but that he did not say anything 
about it because he was too nervous.  He stated that he 
continued to hear voices after service, but did not know what 
to do until he was admitted to the "crazy house" after 
torment from the voices.  He averred that his military 
medication was too strong, producing visions of bones mixed 
with water in his feet.

In a statement received in May 1988, the veteran reiterated 
that  "I now remember" that he heard voices while in the 
Navy.  He reported that it was caused by medication given him 
through an airgun, and the medicine when to his brain, 
interfering with the chemicals in the brain, causing an 
unbalance in the brain.

In August 1988, the veteran submitted a copy of virtually his 
entire VA claims folder to date, which he had previously 
received from VA upon his request.

In July 1989, the veteran testified at a VA hearing along 
with another witness.  The witness asserted, in essence, that 
the veteran's separation after such a short period showed the 
Navy knew of the onset of his mental disorder, and that the 
Navy discharged him so it would not have to care for him.  
The veteran asserted that psychotic symptoms began after he 
received an injection that was for people who were not 
allergic to eggs, and he was not, so he accepted the 
injection then first had blurred vision, with changes in his 
body temperature two weeks later.  He reported he had a 
breakdown a couple of months after separation from service.

In January 1990 the Board denied service connection for an 
acquired psychiatric disorder.

In February 1997, the veteran submitted a statement to the 
effect that he could not see "straight" out of his right 
eye because he attempted to take his eyes out of his head in 
September 1992 because of a nervous breakdown on December 1, 
1982.  He attributed his sickness to Navy airgun injections.  
With his statement, he submitted a June 1996 letter by M. 
Muñoz, M.D., of the University of Miami Medical School Bascom 
Palmer Eye Institute, reporting that the veteran achieved 
single vision with the use of a Fresnel prism lens for his 
right eye, and that decreased vision in the right eye was due 
to traumatic optic nerve atrophy.  He also submitted a 
January 1997 statement by Dr. Lu, reporting Dr. Lu's care of 
the veteran since December 1982 for schizophrenic disorder.  
The letter otherwise reported the veteran's current 
psychiatric status and social and industrial adaptability.  
The veteran also submitted copies service medical records 
initially received in January 1984.

In June 1997, the RO denied reopening of claims for service 
connection for schizophrenic reaction and for the right eye.

In October 1998, the veteran submitted a February 1998 report 
by Dr. Muñoz to a referring physician.  Dr. Muñoz 
historically characterized the veteran as a person with a 
history of psychiatric disease who had attempted self-
enucleation of both eyes in September 1992.  The remainder of 
the report comprised non-historical ophthalmologic content.

In statements of May and September 1998, the veteran 
summarized events in service, essentially reporting the 
administration of airgun shots in both shoulders and the 
onset of blurred vision and nervous breakdown soon 
thereafter.

In a December 1998 statement, the veteran reported he had 
received treatment at the San Juan VA Medical Center (SJVAMC) 
in 1989.  In January 1999, the veteran submitted VAMC 
administrative records comprising an Inventory of Funds and 
Effects form showing receipt of a cap from the veteran on 
August 21, 1989, and Patient's Account form, blank except for 
the veteran's name and address and the address of his nearest 
relative; no financial transactions are shown.  The veteran 
also submitted administrative records from his private 
hospitalization in December 1982, copies of service medical 
records and of other statements submitted to VA prior to 
January 1990, and VA correspondence related to his requests 
for medical treatment and to the search for 1989 VA 
outpatient records.

The RO made numerous attempts to obtain the records.  SJVAMC 
reported the records could not be located, and it could not 
be determined if such records had been archived with the 
National Archives and Records Administration without a 
certain accession number, which also could not be located.

In addition to the evidence summarized, supra, the veteran 
has submitted multiple copies of many items in the record 
subsequent to their initial submission.


II.  Analysis

The claims now under review are the same claims that have 
been the subject of VA adjudication since February 1984.  The 
identity of the claims is not changed by changes in 
nomenclature over the years.  See Ashford v. Brown, 10 Vet. 
App. 120 (1997).

VA has notice of VA treatment records of 1989 that are not 
actually before the Board.  The SJVAMC administrative records 
suggest the veteran was seen in 1989, therefore the Secretary 
and the Board have constructive notice of 1989 VA treatment 
records, and they are constructively of record for this 
decision.  Bell v. Derwinski, 2 Vet. App. 611 (1992).  In 
light of the extensive efforts to locate the records in 
question, the Board finds no further action feasible 
regarding them.  Should they later appear and be new and 
material to the issues in this appeal, the law affords the 
veteran a remedy in a motion for reconsideration of this 
decision or for reversal for clear and unmistakable error by 
the Board.  See 38 U.S.C.A. §§ 7103, 7104, 7111 (West 1991 & 
Supp. 2000); 38 C.F.R. §§ 20.1000; 20.1400 (2000).

Aside from the 1989 VA records, the veteran has not informed 
the Board of the existence of other evidence not now of 
record that might be new and material.  Consequently, his 
application to reopen the claims at issue is complete, and VA 
has no duty to inform him to submit evidence to complete an 
application for benefits.  See 38 U.S.C.A. § 5103(a) (West 
1991); Graves v. Brown, 8 Vet. App. 522, 525 (1996) 
(38 U.S.C.A. § 5103(a) applies to applications to reopen 
previously disallowed claims).

When the RO in February 1984 denied the appellant's claim for 
service connection for a disorder of the eyes, and the 
appellant did not appeal within one year of the date of the 
letter notifying him of each denial, that decision became 
final.  38 U.S.C.A. § 7105(c) (West 1991); 38 C.F.R. 
§ 3.160(d) (2000).  When the Board of Veterans' Appeals in 
January 1990 denied the claim for service connection for a 
psychiatric disorder, that decision was final.  38 U.S.C.A. 
§ 7103 (West Supp. 2000); 38 C.F.R. §§ 3.160(d), 20.1100 
(2000).

Neither claim may thereafter be reopened and allowed unless 
new and material evidence is presented or secured.  
38 U.S.C.A. § 5108 (West 1991).  "The Board does not have 
jurisdiction to consider [the previously adjudicated claim] 
unless new and material evidence is presented, and before the 
Board may reopen such a claim, it must so find."  Barnett v. 
Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).  The Board is 
neither required nor permitted to analyze the merits of a 
previously disallowed claim if new and material evidence has 
not been submitted.  Butler v. Brown, 9 Vet. App. 167, 171 
(1996).  No other standard than that articulated in the 
regulation applies to the determination whether evidence is 
new and material.  See Hodge v. West, 155 F.3d 1356 (Fed. 
Cir. 1998).

New and material evidence means evidence 
not previously submitted to agency 
decisionmakers which bears directly and 
substantially upon the specific matter 
under consideration, which is neither 
cumulative nor redundant, and which by 
itself or in connection with evidence 
previously assembled is so significant 
that it must be considered in order to 
fairly decide the merits of the claim.

38 C.F.R. § 3.156(a) (2000).

The evidence to be reviewed for sufficiency to reopen a claim 
is the evidence submitted since the most recent final denial 
of the claim on any basis.  Evans v. Brown, 9 Vet. App. 
273(1996).  Thus, evidence submitted since February 1984 is 
of concern for the purpose of reopening the eye claim and 
since January 1990 as regards the psychiatric claim.  For the 
purpose of determining whether evidence is new and material, 
its credibility is presumed.  Justus v. Principi, 3 Vet. App. 
510 (1992).

The regulation does not identify the qualities evidence must 
have to be "so significant that it must be considered in 
order to fairly decide the merits of the claim."  38 C.F.R. 
§ 3.156(a).  At the least, it is reasonable to require that 
evidence submitted since February 1984 or January 1990, as 
appropriate, "contribute to a more complete picture of the 
circumstances surrounding the origin of a veteran's injury or 
disability, even where it will not eventually convince the 
Board to alter its ratings decision."  Hodge, 155 F.3d at 
1363.

As a preliminary matter pertinent to both issues on appeal, 
the numerous photocopies of documents previously of record 
submitted by the veteran are not new evidence.  Only evidence 
that has not been submitted before can reopen a previously 
and finally denied claim.  38 C.F.R. § 3.156(a).  To 
determine whether to reopen these claims, the Board does not 
consider evidence submitted for a second time.


A.  Right Eye

The non-medical evidence submitted since February 1984 is 
wholly cumulative of evidence previously of record.  The 
veteran's statements and testimony that his vision was blurry 
in service was of record in statements that were before the 
RO in February 1984.  The addition of detail since that time 
regarding onset after receiving injections, does not alter 
the identity of the evidence.  Since February 1984, the 
veteran has accumulated for the record a collection of 
statements asserting the same facts previously asserted and 
considered in disallowing his claim, i.e., that he developed 
blurry vision in service.  Cumulative evidence is not new 
evidence.  Evans v. Brown, 9 Vet. App. 273, 283 (1996).  When 
evidence is not new, there is no need to consider whether it 
is material.  Vargas-Gonzales v. West. 12 Vet. App. 321, 327 
(1999).

The veteran's statements and hearing testimony about the 
cause of blurry vision, injections, reaction to egg product, 
the strength of medicine, or the like, amount to his medical 
opinion about the cause of an effect.  His medical opinion is 
that of a lay person who lacks the expertise to submit a 
medical opinion as medical evidence.  Espiritu v. Derwinski, 
2 Vet App. 492 (1992).  His medical opinion cannot be new and 
material.  Id.

The veteran also has not submitted any medical document since 
February 1984 that contains information showing the onset of 
an eye disorder in service.  The medical evidence submitted 
since February 1984 contains no more information about the 
fact, time, or place of onset of blurred vision than is found 
in the veteran's statements prior to February 1984.  The 
several medical statements merely repeat the veteran's report 
of onset of blurred vision in service.  Evidence that is 
simply information recorded by a physician without additional 
medical comment is not competent medical evidence, see 
Grottveit v. Brown, 5 Vet. App. 91 (1993), and is not new and 
material evidence satisfying the Grottveit requirement that 
evidence of the etiological relationship between current 
medical findings and a medical condition existing in service 
be competent medical evidence.  Dolan v. Brown, 9 Vet. App. 
358 (1996); Butler v. Brown, 9 Vet. App. 167 (1996).  It is 
not transformed into competent medical evidence because the 
transcriber of the appellant's history happens to be a 
physician.  LeShore v. Brown, 8 Vet. App. 406 (1995).

The reports from Dr. Muñoz revealing the veteran's attempted 
self-enucleation and resultant traumatic residual effects on 
his right eye vision are new, because they were not 
previously submitted, 38 C.F.R. § 3.156(a), but they are not 
material, because they are wholly unrelated to the matter at 
issue in his claim, whether blurred vision was incurred or 
aggravated in service.  Id.  The evidence is actually adverse 
to his claim because it tends to prove the onset of the 
vision problems documented in those reports on September 28, 
1992.  Adverse evidence is not material evidence to reopen a 
claim.  Villalobos v. Principi, 3 Vet. App. 450 (1992).

In sum, the veteran has not submitted new and material 
evidence, and his claim for service connection for a right 
eye disorder is not reopened.  38 U.S.C.A. §§ 5108 (West 
1991); 38 C.F.R. § 3.156(a) (2000).


Psychiatric Disorder

The veteran has not submitted any evidence pertaining to his 
psychiatric disorder since January 1990 that was not 
previously of record or that is not cumulative.  Every theory 
about the time and cause of onset of his psychiatric illness 
that he reported in statements submitted since January 1990 
were of record prior to that date.  They are cumulative, and 
hence not new.  38 C.F.R. § 3.156(a); Evans, 9 Vet. App. at 
283.  When evidence is not new, there is no need to consider 
whether it is material.  Vargas-Gonzales, 12 Vet. App. at 
327.

Dr. Lu merely repeated that he had treated the veteran since 
December 1982.  In August 1986 the veteran first submitted 
Dr. Lu's statement that he first treated the veteran on 
December 1, 1982, and the fact of Dr. Lu's treatment since 
that time has been of record since the veteran submitted Dr. 
Joseph's statement in January 1984.

The medical statements from Dr. Muñoz are new, but they 
provide no information about the time of onset of the 
veteran's psychiatric disorder.  She merely noted that the 
veteran had a history of psychiatric disorder when he tried 
to put out his eyes.  It is not new information that in 1992 
the veteran had a psychiatric history.  Therefore, the 
reports do not bear on the specific matter under 
consideration, when the veteran's psychiatric disorder 
started.

The veteran has not presented new and material evidence to 
reopen a claim of entitlement to service connection for a 
psychiatric disorder, and his claim is not reopened.  
38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 3.156(a) (2000).


ORDER

New and material evidence not having been presented or 
secured to reopen claims for service connection for a right 
eye disorder and for a psychiatric disorder, the benefits 
sought on appeal are denied.



		
	J. SHERMAN ROBERTS
	Veterans Law Judge
	Board of Veterans' Appeals



 
- 12 -


- 1 -


